DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 19-28 & 30-39 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 19, 
The prior art does not disclose or suggest the claimed “rigidly connecting the first end of the first beam to the first frame member with a first fixed rod end; and pivotably connecting the second end of the second beam to the second frame member of the fuselage with a first swing-link attachment, wherein the first swing-link attachment allows relative movement between the second end of the second beam and the second frame member in the direction of the longitudinal axis” in combination with the remaining claim elements as set forth in claim 19.  
Regarding claim 30, 
The prior art does not disclose or suggest the claimed “rigidly connecting a first end of a first beam of the truss to a first frame member in the aircraft; and pivotably connecting a second end of a second beam of the truss to a second frame member in the aircraft” in combination with the remaining claim elements as set forth in claim 30.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647